Citation Nr: 1518311	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-13 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.

3. Entitlement to a compensable rating for hearing loss disability.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the Veteran originally appealed the denial of increased ratings for hypertension and low back disability.  However, he did not include those claims in his substantive appeal of the above-listed claims.  Thus, the appeal for increased ratings for hypertension and low back disability were not perfected and are not on appeal before the Board.  See 38 U.S.C.A. § 7105(d).  The Veteran's claim for depression reasonably includes the diagnosis of adjustment reaction with depressed mood, which is shown in the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The appeal for TDIU is inferred with the claim for increased rating for posttraumatic stress disorder (PTSD).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2006 letter from the Social Security Administration (SSA) explains an award of benefits for the Veteran beginning in December 2005.  In 2005, the Veteran was 59 years old and not yet eligible for age-based SSA benefits.  Thus, it appears he is receiving SSA disability benefits and those records should be associated with the claims file.  38 C.F.R. § 3.159.

Additionally, the evidence is unclear whether the Veteran has a current diagnosis of depression.  The September 2008 VA examiner diagnosed adjustment reaction with depressed mood.  An additional examination is needed to clarify the diagnosis and determine whether any current mental health disability is related to service or to the service-connected PTSD.  The claim for an increased rating for PTSD is intertwined with the remand for a mental health examination.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.

2. Then, schedule the Veteran for a mental health examination.  The examiner should address the following:

a. Does the Veteran meet the DSM criteria for a depression disability?

b. If not, is his depression a symptom of his service-connected PTSD?

c. If so, is the Veteran's depression disability at least as likely as not related to service?

d. Is adjustment reaction with depressed mood, diagnosed in the September 2008 examination, at least as likely as not related to service?

e. If the examiner finds mental health disabilities separate from PTSD and not related to service, are the symptoms and effects of those disabilities able to be separated from PTSD by a reasonable degree of medical certainty?  If so, please explain.

The examiner should consider all relevant lay and medical evidence.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




